Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made
and entered into as of the 13th day of July, 2004, by and between STATION
CASINOS, INC., a Nevada corporation, with its principal offices located at 2411
West Sahara Avenue, Las Vegas, Nevada 89102 (the “Company”), and GLENN C.
CHRISTENSON (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of May 20, 2003 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the Company and
the Executive agree to the following:

 

1.             Subsection 1.18 of the Employment Agreement is hereby amended in
full to read as follows:

 

“1.18       “Restricted Area” shall mean the City of Las Vegas, Nevada, and the
area within a twenty-five (25) mile radius of that city; provided, however, that
in the event the Executive voluntarily terminates this Agreement pursuant to
Subsections 6.3, 7.2 or 7.3, the Restricted Area shall (a) after the first
twelve months of the Restriction Period, exclude the Las Vegas Strip (which is
defined as that area bounded by Paradise Road and straight extensions thereof on
the East, Charleston Boulevard on the North, I-15 on the West, and Sunset Road
on the South) and (b) after a Change in Control, exclude Downtown Las Vegas
(which is defined as that area bounded by Eastern Avenue and straight extensions
thereof on the East, I-515 (U.S. Highway 93/95) on the North, I-15 on the West,
and Charleston Boulevard on the South).”

 

2.             Capitalized terms not otherwise defined in this First Amendment
shall have the meanings set forth in the Employment Agreement.

 

3.             Except as expressly amended by this First Amendment, all other
terms and provisions of the Employment Agreement shall remain unaltered, are
hereby reaffirmed, and shall continue in full force and effect.

 

4.             This First Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same document, with the same effect as if all parties had signed on the same
page.

 

 

 

Executive’s Initials  

/s/ LJF

 

 

 

 

Company’s Initials  

/s/ GCC

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first written above.

 

 

 

STATION CASINOS, INC.

 

 

 

 

 

By

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

President

 

 

 

 

 

 

 

/s/ Glenn C. Christenson

 

GLENN C. CHRISTENSON

 

2

--------------------------------------------------------------------------------